OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Petitioner seeks to obtain reimbursement for psychiatric clinic care administered to Medicaid patients. Under the applicable regulation (18 NYCRR 505.15 [b] [2] [ii]), such services are eligible for Medicaid payments or reimbursement only if they are provided in certain designated institutions: (1) municipal and voluntary hospitals supervised by the State Department of Health; (2) clinics operated by the State Department of Mental Hygiene; and (3) clinics under contract with or operated by community mental health boards. Inasmuch as petitioner does not qualify under one of these categories, it is ineligible to receive Medicaid payments or reimbursement for the psychiatric clinic care it rendered. This is so even though petitioner may be properly licensed to perform those services and may be entitled to reimbursement for other services furnished Medicaid patients.
Finally, we express "no opinion as to petitioner’s corporate *790status. Respondents did not put corporate status in issue, as they failed to deny petitioner’s allegation relating thereto.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.